Name: Council Regulation (EEC) No 3660/81 of 15 December 1981 fixing for 1982 the quantity of oil seeds and vegetable oils for which the Hellenic Republic is authorized to apply an import control system
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 366/4 Official Journal of the European Communities 22. 12. 81 COUNCIL REGULATION (EEC) No 3660/81 of 15 December 1981 fixing for 1982 the quantity of oil seeds and vegetable oils for which the Hellenic Republic is authorized to apply an import control system THE COUNCIL OF THE EUROPEAN COMMUNITIES, quantity of oils beyond which Greece may suspend the issue of documents was fixed at 25 000 tonnes for 1981 ; whereas it is necessary to fix the maximum quantity for 1982, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , Having regard to Regulation (EEC) No 39/81 of 1 January 1981 authorizing the Hellenic Republic to apply a temporary system for control of imports of oil seeds and vegetable oils (*), and in particular Article 4(2) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 39/81 authorized Greece to apply, up to 31 December 1983 , a system of import documents for oil seeds and vegetable oils imported onto its territory ; whereas the maximum The ceiling figures for oil seeds and vegetable oils referred to in Article 4(2) of Regulation (EEC) No 39/81 are hereby fixed at 30 000 tonnes for 1982. Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President P. WALKER ( ») OJ No L 3, 1 . 1 . 1981 , p. 9 .